TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00448-CV



                                       In re Charles Boothe


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Charles Boothe alleged in his petition for writ of mandamus that the district attorney

was refusing to do her duty to see that justice is done and to not suppress exculpatory evidence,

and that the trial court was failing to perform duties related to hearing and deciding writs of

habeas corpus. According to the State’s response, after Boothe filed this petition, he pleaded guilty,

was sentenced to 90 days in jail, was credited for 90 days served in jail, and released from custody.

We dismiss this petition for writ of mandamus as moot.




                                               G. Alan Waldrop, Justice

Chief Justice Jones, Justices Waldrop and Henson

Filed: September 30, 2009